Dear Sheriff Couvillon:
This office is in receipt of your opinion request where you asked whether Vermilion Parish Ordinance No. 2005-0-21 adopted after shooting range owners were in operation subjects these shooting range owners and operators to criminal prosecution.
LSA R.S. 30:2055.1 A.(1) states in relevant part:
  Notwithstanding any provision of law to the contrary,  a person who operates or uses a sport shooting range in this state shall not be subject to civil liability or criminal prosecution in any matter relating to noise or noise pollution resulting from the operation or use of the range if the range was
established, constructed, or operated prior to the implementation of any noise control laws,  ordinances, rules, or regulations, or if the range is in compliance with any noise control laws, ordinances, rules, or regulations that applied to the range and its operation at the time of establishment, construction, or initial operation of the range.
Therefore, any person operating a sport shooting range prior to the implementation of the noise control ordinance, Vermilion Parish Ordinance No. 2005-0-21, on July 5, 2005, is not subject to criminal prosecution in any matter relating to noise resulting from the operation of the range. *Page 2 
If there are any further questions on this matter, please do not hesitate to call.
  Very truly yours,
  CHARLES C. FOTI JR.
  ATTORNEY GENERAL
  By:
      __________________________ F. STANTON HARDEE, III
      ASSISTANT ATTORNEY GENERAL